ORDER
■ PER CURIAM: ■
Roger E. Sandfort and Roger B. Sand-fort appeal- the circuit court’s grant of summary judgment in favor of Emerald Bay Condominium Owners Association, Inc.; Emerald Bay Amenities, Inc.; and Patrick Schmickley. on the Sandforts’ petition alleging malicious prosecution directed at a previously dismissed • civil suit. The uncontroverted facts establish that the Defendants relied on the advice of their counsel, and the grant of summary judgment is affirmed. Because a published opinion would have no precedential value, we have instead provided a separate memorandum of law to the parties explaining our ruling. Affirmed Rule 84.16(b).